                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MICHAEL ELLIOTT,                              §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §          No. 3:16-CV-3231-B-BT
UNITED STATES OF AMERICA, et al.,             §
                                              §
       Defendants.                            §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated March 25, 2019. The Court reviewed the

proposed Findings, Conclusions and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Plaintiff Michael Elliott’s “Traverse” (ECF No. 55),

which the Court construes as a motion under Fed. R. Civ. P. 60(b), is DENIED.



       SO ORDERED this15th day of April, 2019.




                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE




                                              1
